        Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


ASPHALTOS TRADE, S.A.,

       Plaintiff/Counter-Defendant,

       v.

BITUVEN PUERTO RICO, LLC,

       Defendant/Counter-Plaintiff.
                                                      Civil No. 18-1876 (BJM)

JORGE ARTURO DIAZ MAYORAL,

       Third-party Plaintiff,

       v.

BITUVEN PUERTO RICO, LLC,

       Third-party Defendant.



                                      OPINION & ORDER

       This matter arises out of a third-party counterclaim by Third-party Plaintiff Jorge Arturo

Diaz Mayoral (“Diaz”) against Third-party Defendant Bituven Puerto Rico, LLC (“Bituven”).

Asphaltos Trade, S.A. (“Asphaltos”) filed suit against Bituven, alleging, inter alia, that Bituven

breached a contract between Bituven and Asphaltos when it sold liquid asphalt owned by

Asphaltos without notifying or paying Asphaltos. Docket No. (“Dkt.”) 1. Bituven filed a third-

party complaint against Puerto Rico Asphalt, LLC (“PRA”) and Jorge Arturo Diaz Mayoral

(“Diaz”), alleging that PRA and Diaz had removed said asphalt without Bituven’s permission. Dkt.

12. Diaz then filed the third-party counterclaim at issue.
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 2 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                     2

          In his third-party counterclaim Diaz alleges, inter alia, that Bituven caused him tortious

harm and that Bituven was unjustly enriched under Article 1802 of the Puerto Rico Civil Code,

P.R. Laws Ann. tit. 31, § 5141, through the act of filing a third-party complaint against PRA and

Diaz, the President of PRA. Dkt. 107 (hereinafter “Counterclaim Complaint” or “Countercl.

Compl.”). Diaz’s counterclaim also alleges unclean hands, perjury, bad faith, abuse of legal

process, fraud, and defamation on the part of Bituven under both federal and Puerto Rico law. Id.

at 56-65. Diaz argues that Bituven knowingly filed a third-party complaint containing an

inconsistent factual record and frivolous federal claims under 18 USC § 659. Id. at 44-67. Bituven

moved to dismiss Diaz’s counterclaims, Dkt. 156, and Diaz opposed, Dkt. 183. This case is before

me by consent of the parties. Dkt. 85-86. For the following reasons, Bituven’s motion is

GRANTED IN PART.

                  MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM

          When faced with a motion to dismiss for failure to state a claim under Rule 12(b)(6), the

court “accept[s] as true all well-pleaded facts alleged in the complaint and draws all reasonable

inferences therefrom in the pleader’s favor” to determine if the complaint states a claim for which

relief can be granted. Santiago v. Puerto Rico, 655 F.3d 61, 72 (1st Cir. 2011). The court “may

augment these facts and inferences with data points gleaned from documents incorporated by

reference into the countercomplaint, matters of public record, and facts susceptible to judicial

notice.” Starr Surplus Lines Ins. Co. v. Mountaire Farms Inc., 920 F.3d 111, 114 (1st Cir. 2019)

(quoting Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011)) (internal quotations omitted). In

undertaking this review, the court must

          first, “isolate and ignore statements in the complaint that simply offer legal labels and
          conclusions or merely rehash cause-of-action elements[,]” then “take the complaint's well-
          pled (i.e., non-conclusory, non-speculative) facts as true, drawing all reasonable inferences
          in the pleader's favor, and see if they plausibly narrate a claim for relief.”
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 3 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                                    3


Zell v. Ricci, 957 F.3d 1, 7 (1st Cir. 2020) (alteration in original) (quoting Zenón v. Guzmán, 924

F.3d 611, 615–16 (1st Cir. 2019)). “Plausible … means something more than merely possible,”

and gauging the plausibility of a claim for relief is “a ‘context-specific’ job” that requires drawing

on “‘judicial experience and common sense.’” Schatz v. Republican State Leadership Comm., 669

F.3d 50, 55 (1st Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

                                                    BACKGROUND1

          This dispute involves various entities that sell, purchase, or store liquid asphalt. Third-party

Plaintiff, Diaz, is a resident of San Juan, Puerto Rico, and the president of PRA, a limited liability

company that sells asphalt and is headquartered in Puerto Rico. Countercl. Compl. ¶ 2. Third-party

Defendant Bituven is a company headquartered in Puerto Rico that stores liquid asphalt. Id. ¶ 3;

Dkt. 91 at 1-2. Plaintiff Asphaltos is a corporation with its principal place of business in Panama

City, Republic of Panama that trades in asphalt and bitumen-based products. Dkt. 1 at 1-2.

          In late 2015, PRA entered into a Product Throughput Agreement with Betteroads Asphalt

LLC (“Betteroads”) that dictated the terms of PRA’s use of certain liquid asphalt storage tanks

within a facility in Guayanilla, Puerto Rico owned by Betteroads. Countercl. Compl. ¶¶ 6, 21.

Several months later, Bituven agreed to sell liquid asphalt to Betterecycling Corporation

(“Betterecycling”), a subsidiary of Betteroads; Bituven and Betterecycling laid out all terms and

conditions of the deal in a sales purchase agreement. Id. ¶¶ 7-8. The sales purchase agreement

dictated price, manner of delivery, cancellation procedure, and the like for all transactions between

Bituven and Betterecycling. Id.; see also Dkt. 34-1. The agreement also included an arbitration


1
  The following facts are drawn from Diaz’s counterclaim complaint. As with any 12(b)(6) motion, the court assumes
that facts from the counterclaim complaint are true and draws all reasonable inferences in Diaz’s favor solely for the
purpose of ruling on the motion.
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 4 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                                4

clause that would ostensibly govern any contractual disputes between the two parties. Id. ¶ 25. As

part of the exchange, on January 1, 2016, Betteroads agreed to a Product Throughput Agreement

with Bituven, providing Bituven with at least 80,000 barrels worth of liquid asphalt storage in

Guayanilla. Countercl. Compl. ¶¶ 7-8; Dkt. 80 at 18-19; see also Dkt. 12-2; Dkt. 107 at 3.

          PRA and Bituven came into contact in 2016, and in mid-2017 PRA began to purchase

asphalt directly from Bituven on a weekly basis. Id. ¶ 21. PRA and Bituven orally agreed to use

the same terms and prices contained in Bituven’s sales purchase agreement with Betterecycling

for all of their direct transactions. Id. ¶ 55 n.2.2 Diaz later reaffirmed the agreed-upon price with

Bituven representative Julio Iglesias. Id.; see also Dkt. 34-2. From 2016 until mid-2017, Bituven

sold most of the liquid asphalt in their Guayanilla tanks to Betterecycling and only sold smaller

amounts directly to PRA. Id. ¶ 21. Eventually, however, at the request of Betteroads, Bituven

agreed to sell all Bituven’s asphalt stored in Betteroads’ Guayanilla tanks to PRA instead of to

Betterecycling. Id.

          To purchase liquid asphalt from Bituven, PRA would notify Bituven of the amount that

PRA wished to buy. Countercl. Compl. ¶ 21. Bituven would then send PRA a standard invoice

with a quote for the amount requested by PRA; in return, PRA would wire Bituven money to

prepay for the asphalt. Id. Bituven would only permit Betteroads to release asphalt to PRA after

they had received PRA’s pre-payment. Id. Betteroads tracked releases of asphalt to PRA via sales

tickets that they would then turn over to Bituven. Id. ¶ 31. Each week, Bituven would cross-

reference PRA’s pre-payment with the sales tickets and look for discrepancies. Id. ¶ 43. Bituven




2
 The oral agreement between Bituven and PRA does not constitute a legally cognizable contract, as under Puerto
Rico law 10 L.P.R.A. § 1302, agreements for an amount greater than three hundred dollars ($300.00) require
evidence supporting their existence beyond the testimony of witnesses to the agreement. P.R. Laws Ann. tit. 10, §
1302. The agreement between Bituven and PRA was not physically documented in any form and was for an amount
vastly greater than $300.00.
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 5 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                  5

would then ask PRA to satisfy underpayments or would give PRA credit for prepaid asphalt that

PRA had not fully withdrawn. Id.

          After Bituven’s agreements with Betteroads, Betterecycling, and PRA were already in

place, Asphaltos contracted with Bituven to store asphalt in tanks owned by Bituven within

Betteroads’ Guayanilla facility. Id. ¶ 29. On May 14, 2017, a shipment of liquid asphalt owned by

Asphaltos arrived in Guayanilla from Livorno, Italy, on the Da Ming Shan vessel. Id.; see also

Dkt.1-2. The bill of lading for the shipment noted that the Da Ming Shan discharged all 11,606.642

metric tons of asphalt, originally loaded onto the ship in Italy, in Guayanilla on May 14, 2017. Id.

Months later, Bituven accused PRA and Diaz of making unauthorized removals from the tanks

storing this asphalt. Id. ¶ 31.

          In July 2017, Betteroads allegedly gave Bituven out-of-sequence sales tickets, leading

Bituven to believe that Betteroads had breached the product throughput agreement with Bituven.

Id. ¶ 31. After this incident occurred, Bituven instructed Betteroads and PRA that no entity was

permitted to remove any asphalt from the Guayanilla tanks belonging to Bituven without Bituven’s

express permission. Id. Bituven alleges that after giving this instruction, PRA made unauthorized

withdrawals from the tanks on three occasions: sometime in July 2017; on May 18, 2018; and on

May 25, 2018. Id.; see also Dkt. 12 ¶ 25. Despite Bituven’s allegations, the asphalt that PRA and

Diaz had allegedly removed without prior authorization had already been at its final destination in

Guayanilla for over two months. Countercl. Compl. ¶¶ 31, 32; see also Dkt. 1-2 at 2. Additionally,

on April 27, 2018, after the first alleged unauthorized removal of asphalt had supposedly already

taken place, Bituven sent PRA an invoice for $1,457,740.90, which PRA paid in July of the same

year. Countercl. Compl. ¶ 21. According to Diaz, therefore, PRA has already paid in full for the

first supposed illicit removal alleged by Bituven under this invoice. Id. ¶ 32. Moreover, Bituven
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 6 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                  6

had established that they would resolve any payment discrepancies through the weekly invoices

they sent to PRA as per the agreement between the parties. Id. ¶ 45.

          In November 2018, Asphaltos filed suit against Bituven, alleging that Bituven had sold

Asphaltos’s asphalt without notifying or compensating them. Dkt. 1 at 7-12. Bituven then filed

three third-party complaints. Countercl. Compl. ¶ 10. Two of the complaints are against Betteroads

and PRA and were filed within two separate involuntary bankruptcy cases. See In re Betteroads

Asphalt LLC, 17-4156(ESL); In re Betterecycling Corporation, 17-04157(ESL); Countercl.

Compl. ¶ 11. The third complaint is the present proceeding against PRA and Diaz. Countercl.

Compl. ¶ 12. In response, Diaz filed a third-party counterclaim against Bituven. Id. ¶ 1.

          Bituven’s third-party complaint against PRA and Diaz alleges that the parties conspired to

remove asphalt belonging to Asphaltos from the tanks in Guayanilla in violation of the Racketeer

Influenced Corrupt Organizations (“RICO”) Act. 18 U.S.C.A. § 1961; Countercl. Compl. ¶ 33.

According to Diaz, Bituven was aware that such removals would have had to take place after the

asphalt was already at its final destination in Guayanilla for months, but Bituven still brought

felony allegations of embezzlement and theft of interstate or foreign shipments against Diaz under

18 U.S.C. § 659 despite knowing that the allegations were false. Id. Furthermore, Diaz avers that

Bituven filed the third-party complaint against Diaz in his personal capacity despite knowing that

Diaz would have carried out the alleged actions in his professional capacity as the President of

PRA. Id. ¶ 14.

          Diaz also claims that Bituven has unclean hands and has abused judicial process, alleging,

among other things, that in Bituven’s bankruptcy court proceedings against Betteroads, Bituven

denied having any prior relationship with PRA despite a well-documented direct purchasing

history between the two entities. Countercl. Compl. ¶ 19; see also Dkt. 34-3. In Bituven’s
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 7 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                     7

complaint in Bankruptcy Court, Bituven’s support memo, and other pleadings, Bituven has

evidently claimed that PRA is an “unknown entity” to Bituven and that Bituven has never had

direct privity with PRA. Id. Diaz alleges other similar bad acts and false claims on Bituven’s part

that shall not be addressed here for reasons elucidated below.

                                                       DISCUSSION

          Bituven seeks dismissal of Diaz’s claims for general tort and unjust enrichment violations

under Article 1802 of the Puerto Rico Civil Code, 31 L.P.R.A. § 5141; unclean hands; perjury;

bad faith; abuse of legal process; fraud; and defamation. I will address the first two claims in turn

and the remaining claims concurrently.

          (a) General Tort under P.R. Laws Ann. tit. 31, § 5141

          “Federal courts sitting in diversity apply the substantive law of the state and, pursuant to

statute, Puerto Rico is treated as a state for diversity purposes.” Quality Cleaning Prods. R.C., Inc.

v. SCA Tissue N. Am., LLC, 794 F.3d 200, 204 (1st Cir. 2015). For a general tort claim, the plaintiff

must show “(1) a duty requiring the defendant to conform to a certain standard of conduct, (2) a

breach of that duty, (3) proof of damage, and (4) a causal connection between the damage and the

tortious conduct.” Baum-Holland v. Hilton El Con Mgmt., LLC, 964 F.3d 77, 87 (1st Cir. 2020).

The plaintiff must establish facts that could convince a reasonable person that the plaintiff met

each element by a preponderance of the evidence. Clemente v. United States, 426 F. Supp. 1, 4

(D.P.R. 1977). Creating a foreseeable undue risk constitutes a breach of a legal duty, but the causal

connection to the injury must have been “reasonably foreseeable” in that the defendant could have

avoided it had they acted with reasonable care. Woods-Leber, 124 F.3d at 51.

          To recover on a general tort claim, a plaintiff must prove that the damage caused constituted

a material (physical) or moral loss to their rights or property, a loss brought about by the violation
            Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 8 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                 8

of a legal provision chargeable to another party. Santini Rivera v. Serv. Air, Inc., 137 D.P.R. 1

(1994). “[M]oral (emotional) damages could be of such magnitude that their importance exceeds

any material damage.” Id. “[T]he right to claim damages in ex delicto actions, for humiliations and

mental sufferings, independent of the existence of physical damages, has been definitely

established” under Puerto Rico law. First Nat. City Bank of New York v. Gonzalez, 293 F.2d 919,

921 (1st Cir. 1961) (quoting Muriel v. Suazo, 72 P.R.R. 348, 352 (1951)). However, the general

tort section of Puerto Rico law does not apply to losses stemming purely from commercial

transactions, Isla Nena Air Servs., Inc. v. Cessna Aircraft Co., 449 F.3d 85, 90 (1st Cir. 2006);

instead, the plaintiff must show proof of physical or emotional harm. Vazquez-Filippetti, 504 F.3d

at 49.

          Diaz has claimed both “extensive monetary damages and irreparable harm as a direct result

of Bituven’s tortious actions,” Countercl. Compl. ¶ 57. Diaz argues that he has suffered “mental

anguish” due to Bituven bringing a third-party complaint that includes federal charges against him.

Bituven argues that Diaz’s general tort claim failed to note any damages beyond monetary loss for

credits owed to PRA, not to Diaz, and therefore the claim must fail. Dkt. 156 at 3. Bituven further

claims that Diaz has not alleged any fact which would allow the court to infer emotional damages.

Id. at 4.

          While monetary damages stemming from commercial transactions are not recoverable

under general tort theories, see Vazquez-Filippetti, 504 F.3d at 49, allegations of emotional

damages due to mental anguish and anxiety are cognizable in general tort. Santini Rivera, 137

D.P.R. 1. However, under Puerto Rico law, claims for damages from frivolous litigation will only

be successful if the plaintiff files them as malicious prosecution or abuse of process cases, not

general tort actions. Bonilla v. Trebol Motors Corp., 913 F. Supp. 655, 659 (D.P.R. Dec. 19,
           Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 9 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                    9

1995)). Here, Bituven correctly notes that Diaz has not identified “any negligent or intentional act

or omission … other than Bituven’s privileged filing of its third-party complaint” for which

Bituven could be culpable. Dkt. 4 n.3. Because there is no cause of action under general tort for

negligent or malicious filing of frivolous or harassing litigation, Bonilla, 913 F. Supp. at 659,

Diaz’s general tort claim fails.

          Accordingly, Diaz’s first cause of action is dismissed.

          (b) Unjust Enrichment under P.R. Laws Ann. tit. 31, § 5141

          The five elements of unjust enrichment under 31 L.P.R.A. § 5141 are: “1) [existence] of

enrichment; 2) a correlative loss; 3) nexus between loss and enrichment; 4) lack of cause for

enrichment; and 5) absence of a legal precept excluding application of enrichment without cause.”

Punta Lima, LLC v. Punta Lima Dev. Co., LLC, 440 F. Supp. 3d 130, 151 (D.P.R. 2020) (quoting

Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994) (officially translated into English without page

numbers)). A “correlative loss” occurs when an enriched party received direct social and economic

benefit from the actions of the other party and without those actions the enriched party would have

sustained an immediate and total loss. Ortiz Andujar, 122 D.P.R. 817 (1988).3

          Diaz claims that Bituven has been unjustly enriched at the expense of both Betterecycling

and PRA. Countercl. Compl. ¶¶ 25, 41, 49. However, Bituven correctly argues that Diaz has not

sufficiently alleged that he suffered a correlative loss due to Bituven’s actions. Dkt. 156 at 4. Diaz

contends that he need not have suffered any correlative loss to recover due to unjust enrichment




3
 In Ortiz Andujar, the court determined that a suspect’s destruction of an off-duty officer’s
personal vehicle, which took place when the officer responded to a call, constituted a correlative
loss for which the police precinct was liable. The precinct was liable for the officer’s personal
financial losses because if the incident had taken place while the officer was on duty, the suspect
would have destroyed a police vehicle instead.
          Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 10 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                   10

because the test for unjust enrichment cited in Punta Lima is not relevant to the facts of his case.

In Punta Lima, the court dismissed the unjust enrichment claim due to the presence of a valid

contract between the two parties. Dkt. 183 at 10. If a commercial contract is for a sum greater than

three hundred dollars ($300), then under Puerto Rico law it must be written down or recorded in

some form. P.R. Laws Ann. tit. 10, § 1302. In the present matter, there is not a valid commercial

contract between Bituven and PRA because the parties’ purely verbal agreement involved a sum

greater than three hundred dollars ($300). Countercl. Compl. ¶ 21, 55 n.2. Nevertheless, the five-

step test outlined in Punta Lima still holds precedential validity and still requires the plaintiff to

have suffered a correlative loss in order to succeed on an unjust enrichment claim. See, e.g., Ortiz

Andujar, 122 D.P.R. 817; Hatton, 134 D.P.R. (1994) (explicitly including correlative loss as one

of the five factors underlying a cognizable unjust enrichment claim). Furthermore, Diaz fails to

cite a single case in which a commercial agent successfully sued in their personal capacity and

received damages due to their company’s correlative loss and another party’s unjust enrichment.

Because Diaz has not sufficiently alleged that he has suffered a direct personal loss resulting from

Bituven’s actions, his unjust enrichment claim fails.

          Accordingly, Diaz’s second cause of action is dismissed.

          (c) Unclean Hands, Bad Faith, Abuse of Process, Perjury, Defamation, and Fraud

          In his opposition to Bituven’s motion to dismiss, Diaz provisionally conceded his unclean

hands, bad faith, abuse of legal process, and perjury claims in the hopes of addressing the claims

together with a plea for declaratory judgement in a proposed second amendment to his third-party

counterclaim. Dkt. 183 at 11-14. Bituven’s motion to dismiss these claims is denied without

prejudice pending this second amendment to the third-party counterclaim.
          Case 3:18-cv-01876-BJM Document 226 Filed 08/19/21 Page 11 of 11
Asphaltos Trade, S.A., v. Bituven Puerto Rico, LLC, Civil No. 18‐1876 (BJM)
                                                                                                       11

          Regarding his defamation and fraud allegations against Bituven, Diaz similarly has stated

that he will replead these claims in the proposed second amendment to the third-party

counterclaim. Dkt. 183 at 12, 14-15. Bituven’s motion to dismiss these claims is denied without

prejudice pending Diaz’s second amendment to the third-party counterclaim.

                                                      CONCLUSION

          For the foregoing reasons, Diaz’s general tort and unjust enrichment claims are dismissed

with prejudice. However, Diaz’s unclean hands, bad faith, abuse of process, perjury, defamation,

and fraud claims survive pending Diaz’s proposed second amendment to the third-party

counterclaim.

          Third-party Defendant Bituven’s motion to dismiss is GRANTED IN PART.

          IT IS SO ORDERED.

          In San Juan, Puerto Rico, this 19th day of August 2021.


                                                                      s/ Bruce J. McGiverin
                                                                      Bruce J. McGiverin
                                                                      United States Magistrate Judge
